DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 02/13/2020.

Information Disclosure Statement
IDSs submitted on 02/18/2020, 05/06/2021, and 07/15/2021 have been considered by examiner. A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 contains “spatial columns”, and “spatial column” in lines 3,7, 11, and 12.
Claims 2, 3, 4, and 9 contain “spatial column”. 
However, the “spatial columns” is not described in the specification.  The “spatial column(s)” is important because it is used to associated with the specified depth level (in lines 7 of claim 1), then the specified depth level is used to generate filter table, the filter table is used to execute the query (lines 7-15).  The “spatial column” is used to selecting the specified depth level (in claim 2).  The “spatial column” is analyzed to determining the specified depth level (in claim 3).  The “spatial column” is not described/defined, and all the following steps in claims are related to the spatial column.
Claims 13-20 recite limitation “spatial columns”, and “spatial column” as in claims 1, 2-4, 9 and are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said set of common depth levels" in lines 4-5, 6, 8, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 6, and 12 recites either of "said plurality of common depth levels", or "said set of common depth levels", or "the set of common depth levels".  There are insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation "said set of common depth levels" in lines 7-8, 9, 11, 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 16, and 18 recites either of "said plurality of common depth levels", or "said set of common depth levels", or "the set of common depth levels".  There are insufficient antecedent basis for this limitation in the claims.
Claim 20 recites the limitation "said set of common depth levels" in lines 6-7, 8, 10, and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 recite “a spatial column”. There is insufficient antecedent basis for this limitation in the claims.
Claims 5, and 10 recite “said plurality of geohash values”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 9 recites limitation “values of a geohash structure of an associated geometry of a first set of geometries matches a value of a geohash structure”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the geohash structure in claim 9 is the same as the geohash structures in line 9 of claim 1.

Claim 1 recites “selecting,…, a set of common geohash depth levels for a plurality of spatial columns” in lines 2-3.  The “spatial columns” is vague.  Though in line 7, the limitations support for the “spatial column” such as the specified depth level is associated with a spatial column, and the spatial column for spatial data, but it is unclear what spatial data are.  The spatial data could be only a point or points, location(s), street(s), city/cities, latitude(s), longitude(s).  It is unclear spatial data of which components.  It is unclear the spatial column includes one record (row), or couple records (rows). It is important to have the definition or boundary of the spatial column because the spatial column related to the determining the set of depth levels, constructing geohash structures, and the association with the filter table at later steps in claim 1. 
 The limitation “the spatial column for spatial data” is also unclear.  It could be the spatial column comprising the spatial data.  However, in claim 3, the limitation “sample data within said spatial column”.  Thus, the spatial data could be the same as sample data.  In order to reduce the complication and to have clear and accurate limitations, the same word or phrase should be used to refer to a component.
Claim 1 recites “selecting, by said processor, a specified depth level of said set of common depth levels, wherein said specified depth level is associated with a spatial column for spatial data to determine a set of depth levels, of the selected set of common depth levels, required to construct said plurality of geohash structures” in lines 7-9.  The limitations are unclear and could not understand by skill in the art.  First, it is unclear whether “the set of depth levels” is same or different to “the set of common geohash depth levels”.  One of skill in the art would not understand the selecting,…, a specified depth level from the set of common depth level… to determine a set of depth level”.  The limitations continue with “…, of the selected set of common depth levels, required to construct said plurality of geohash structures”.  The limitations are vague what is required to construct the geohash structures.  The limitations are read in different ways but they are incoherent and not understand by skill in the art.
Claim 1 recites “automatically generating, by said processor, a filter table or index associated with said spatial column based on the selected set of common depth levels” in lines 10-11.  It is unclear the how to generate the filter table associated with the spatial column based on the selected set of common depth levels because there isn’t any clue of what the spatial column is, or what the filter table is. 
Claim 1 recites “executing, by said processor, a query of said database with respect to said specified depth level, said filter entries, and said filter table or index.” in last line.  It is unclear what to query from the database.
Claim 1 recites “an automated query filtering method”.  However, it is unclear if there is any filtering the query because at the last step executing a query with respect to specified depth level, filter entries, and filter table.  It is unclear how the query is filtered.
Claims 2, 3, and 4 recite “wherein said selecting said specified depth level for a special column”.  However, claim 1 recites “selecting, a specified depth level of said set of common depth levels, wherein said specified depth level is associated with a spatial column for spatial data”.  Thus, it is unclear if selecting specified depth level for a special column, or selecting a specified depth level of said set of common depth levels.
Claim 3 recites limitation “analyzing, sample data within said spatial column for determining said specified depth level”.  It is unclear what the sample data is and how it can be used to determine the specified depth level.
Claims 6-8 recite limitations of computing geohash values associated with different levels of the common depth levels for geometry or geometries.  It is unclear how to have the geometries.  It is unclear yow to arrange all different geohash values of different depth levels in a table.  In claim 8, it is unclear how all the geohash values for the plurality of geometries are arranged in a filter table.
Claim 9 recites “values of a geohash structure”, while claim 1 recites “geohash structure(s)”, claims 5-8 recite “geohash values”.  Reviewing applicant’s specification in paragraph [0023], the geohash structure and geohash value are both the strings of letters and digits based on the geohash depth level.  It is suggested using the same word/phrase to refer to the same component.
Claim 9 recites limitations “inputting, at least two sets of geometries, equal to said spatial column, into at least one spatial relation function associated with said query”, and “selecting, an assigned depth level for each set of geometries, of said at least two sets of geometries, associated with said query”.  Both limitations are written in the broken phrase by the comma, they are unclear because it can be read in couple different ways.  It is unclear what is “equal to said spatial column”, the “inputting”, or the two sets of geometries. The limitation “the two sets of geometries equal to said spatial column” is unclear and is not understandable since the two sets of geometries cann’t be equal to a spatial column.  It is unclear what is “associated with said query”.  It is suggested to remove some unnecessary comma in the limitation e.g. remove the comma after the “selecting” of the limitation “selecting, groups of geometries of said at least two sets of geometries, wherein values of a geohash structure of an associated geometry of a first set of geometries”, and remove the comma after the “executing’ of the limitation “executing, specialized software with respect to matched geometries within said groups of geometries such that results of said query are generated”.
Claim 10 recites “generating,…, a modified query associated with said query to determine equality between said plurality of geohash values”.  There is no clue of the query for what component, object, or information.  It is unclear how to have a modified query, and what the modified query is.  Reviewing the specification, a geographic location has a geohash value, the geohash value is a short string of letters and digits.  However, it is unknow where to have geographic location(s), is there any boundary of the geographic location(s), a place where a car parked, or the whole world.
Claims 13-20 recite limitations similar to limitations of claims 1-12 and are rejected for the same reasons.
It is suggested to review each limitation in the claims to void insufficient antecedent basis.  The word/phrase should be used to refer to same component/object.  Defining the “spatial column”, “spatial data”, “geohash structure”, “filter table”, “filter entries” in the filter table, “query” provides the clarity of the limitations.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites the automated query filtering method by selecting a set of common geohash depth levels for spatial columns (it is unclear spatial columns), storing the results of the selecting the set of common geohash depth levels for spatial columns, selecting a specified depth level, the specified depth level associated with a spatial column (determining a set of depth levels, and construct the plurality of geohash structures are unclear yet), generating a filter table associated with the spatial column, storing the relationship between the spatial column, the specified depth level, and filter table, generating filter entries for filter table, executing a query with respect to the specified depth level, filter entries, and filter table.
The limitation of storing the results of the selecting the set of common geohash depth levels for spatial columns, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “storing” in the context of this claim encompasses the user manually saves a set of common geohash depth levels.  
The limitation of selecting a specified depth level, the specified depth level associated with a spatial column (the spatial column is unclear, thus, the specified depth level associated with a spatial column is unclear), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “selecting” in the context of this claim encompasses the user pick a specified depth level.  
The limitation of generating a filter table associated with the spatial column (the spatial column is unclear, thus, the filter table associated with the spatial column is unclear), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “generating” in the context of this claim encompasses the user draws a table has the spatial column in it. 
The limitation of storing the relationship between the spatial column, the specified depth level, and filter table, generating filter entries for filter table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “storing” in the context of this claim encompasses the user manually saves the spatial column, the specified depth level, and filter table in the same place so they can related each other.  
The limitation of executing a query with respect to the specified depth level, filter entries, and filter table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “executing” in the context of this claim encompasses the user manually uses/looks through the specified depth level, the filter entries, and the filter table to find out his/her answer.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform the selecting, storing, generating, executing steps.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting, storing, generating, executing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, storing, generating, executing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2-4 recite limitations of selecting the specified depth level for a spatial column by analyzing a user selection from the common depth levels, or analyzing sample data within said spatial column, or applying a default value to the common depth levels, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “analyzing”, and “applying” in the context of this claim encompasses the user selects any depth level, or checks data in the special column, or uses a default value.
 Claims 5-8 recite limitations of generating the filter entries by generating the geohash values associated with geometries based on an assigned depth level (m), if the assigned depth level (m)  for an associated geometry is the lowed defined geohash deep level then computing the geohash values associated with all depth levels of common depth level, if the assigned depth level (m) for an associated geometry is highest defined geohash depth level then computing the geohash values for a highest depth level and the depth level immediately below the highest depth level, if the assigned depth level (m) for said associated geometries are in between an highest and a lowest defined geohash depth level then computing the geohash values for the assigned level (m), a depth level immediately below to the assigned depth level, and all the depth levels above the assigned depth level, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “generating”, and “computing” in the context of this claim encompasses the user defines geohash values for the filter table by provides a lowest deep level, highest deep level, or any middle deep levels any depth level, then calculates the geohash values for the depth levels based on his/her choices.
Claim 9 recite limitations of executing the query.  However, all the limitations currently could not read and understandable.  Thus, claim 9 could be addressed.
Claims 10-12 recites limitations of generating a modified query associated with the query to determine equality between geohash values, executing the modified query related to specified depth level, filter entries, and filter table, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “generating”, and “executing” in the context of this claim encompasses the user modifies the query to have modified query, or checks data in the special column, or uses a default value, and user runs the query.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the selecting, storing, generating, executing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 13-20 recites limitations similar to limitations of claims 1-12 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willhaben (Geo Clustering 3,000,000 points on The Fly: A Brief How To, published July 2015).
With respect to claim 1, Willhaben discloses an automated query filtering method comprising: 
selecting, by a processor of a database controller, a set of common geohash depth levels for a plurality of spatial columns
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level); 
storing, by said processor, data indicating results of said selecting said set of common depth levels
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level); 
selecting, by said processor, a specified depth level of said set of common depth levels
(page 7: the clients request points for a certain location and zoom level (≈ depth level), so the depth level is selected), 
wherein said specified depth level is associated with a spatial column for spatial data to determine a set of depth levels, of the selected set of common depth levels, required to construct said plurality of geohash structures
(page 7-8: the geohash with column of hash at different levels for a particular point of latitude and longitude); 
automatically generating, by said processor, a filter table or index associated with said spatial column based on the selected set of common depth levels
(page 4: cells in the rectangle (≈ filter table) having unique identifier as geohash) at a particular level of the 12 depth levels); 
storing within a database, by said processor, a relationship between said spatial column and said specified depth level and said filter table
(pages 4 & 7: the column of geohash values having depth level, the geohash values are used to display in the rectangle area, so they have relationship); 
generating, by said processor, filter entries for said filter table or index
(page 4: in the rectangle area the geohash values are filled, which are filter entries); and 
executing, by said processor, a query of said database with respect to said specified depth level, said filter entries, and said filter table or index
(pages 4, & 7-8: The clients request (≈ query)  points for a certain location and zoom level, server uses the geohash (≈ filter entries) and the geohash level (≈specified depth level) to request these from the data storage, the prefix search is performs, wherein the prefix of geohashes in the rectangle or filter table).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: analyzing, a user selection from said plurality of common depth levels (page 7: The clients request points for a certain location and zoom level).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: analyzing, sample data within said spatial column for determining said specified depth level (page 7: the request getGeoPoints(zommeLevel2, location: 48.45,16.33), the webserver should use/analyze the column of geohash in page 7 to find out the geohash value at level 2).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: applying, a default value to said set of common depth levels (page 1-2, and 9: the query search result is displayed in a particular zoom/depth level).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches said generating said filter entries for said filter table or index comprises: generating, said plurality of geohash values with respect to associated geometries based on an assigned depth level (m) (page 4:  the string of letter in each grid of the rectangle is the filter entry, which is the geohash value generated base on depth level 2).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Willhaben teaches said generating, said plurality of geohash values comprises: if said assigned depth level (m) for an associated geometry set equals a lowest defined geohash depth level, computing said plurality of geohash values associated with all depth levels from the set of common depth levels(pages 4-5: geohash values at different levels such as level 1 with one letter, level 2 with 2 letters, …level 5 with 5 letters which are depicted in the figures, so it is depend on user’s zoom level, the map with rectangles with geohash entries are calculated and displayed).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Willhaben teaches said generating, said plurality of geohash values comprises: if said assigned depth level (m) for an associated geometry set equals a highest defined geohash depth level, computing said plurality of geohash values for a highest depth level and a depth level located immediately below to said highest depth level (pages 4-5: geohash values at different levels such as level 1 with one letter, level 2 with 2 letters, …level 5 with 5 letters which are depicted in the figures, so it is depend on user’s zoom level, the map with rectangles with geohash entries are calculated and displayed).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 5 and furthermore Willhaben teaches said generating, said plurality of geohash values comprises: if said assigned depth level (m) for said associated geometries are located between a highest and a lowest defined geohash depth level, computing said plurality of geohash values for said assigned level (m), a depth level located immediately below to said assigned depth level, and all depth levels located above said assigned depth level and up to a highest depth level (page 4: geohash values at different levels such as level 1 with one letter, level 2 with 2 letters, …level 5 with 5 letters which are depicted in the figures, so it is depend on user’s zoom level, the map with rectangles with geohash entries are calculated and displayed).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches said executing said query of said database comprises: 
inputting, at least two sets of geometries, equal to said spatial column, into at least one spatial relation function associated with said query; selecting, an assigned depth level for each set of geometries, of said at least two sets of geometries, associated with said query (page 7: user requests points for a certain location and zoom level, thus, there is the input, the web server determines the geohash and the geohash level); 
selecting, a smallest shared populated depth level of a plurality of filter tables or indexes for each spatial column associated with said at least one spatial relation function; selecting, groups of geometries of said at least two sets of geometries, wherein values of a geohash structure of an associated geometry of a first set of geometries matches a value of a geohash structure of an associated geometry of a second set of geometries; and executing, specialized software with respect to matched geometries within said groups of geometries such that results of said query are generated (pages 8-9: the query is executed, result is points/geometries on the map).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches generating, by said processor, a modified query associated with said query to determine equality between said plurality of geohash values (page 7: the client sends query getGeoPoints(zommeLevel2, location: 48.45,16.33), the webserver modified the query as getGeoPoints(2_u2) to data storage).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Willhaben teaches executing, by said processor, said modified query of said database with respect to said specified depth level, said filter entries, and said filter table or index (page 7: the client sends query getGeoPoints(zommeLevel2, location: 48.45,16.33), the webserver modified the query as getGeoPoints(2_u2) to data storage).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Willhaben teaches providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the database controller, said code being executed by the computer processor to implement: said selecting said set of common depth levels, said storing said data, said selecting said specified depth level, said automatically generating, said storing within said database, said generating, and said executing (page 7-9: the executable code to query points in DataStorage, so the executable code is created, integrated, hosted and maintained).  
With respect to claim 13, Willhaben discloses a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of database controller implements an automated query filtering method, said method comprising: 
selecting, by said processor, a set of common geohash depth levels for a plurality of spatial columns
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level); 
storing, by said processor, data indicating results of said selecting said set of common depth levels
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level); 
selecting, by said processor, a specified depth level of said set of common depth levels
(page 7: the clients request points for a certain location and zoom level (≈ depth level), so the depth level is selected),
wherein said specified depth level is associated with a spatial column for spatial data to determine a set of depth levels, of the selected set of common depth levels, required to construct said plurality of geohash structures
(page 7-8: the geohash with column of hash at different levels for a particular point of latitude and longitude); 
automatically generating, by said processor, a filter table or index associated with said spatial column based on the selected set of common depth levels
(page 4: cells in the rectangle (≈ filter table) having unique identifier as geohash) at a particular level of the 12 depth levels); 
storing within a database, by said processor, a relationship between said spatial column and said specified depth level and said filter table
(pages 4 & 7: the column of geohash values having depth level, the geohash values are used to display in the rectangle area, so they have relationship); 
generating, by said processor, filter entries for said filter table or index
(page 4: in the rectangle area the geohash values are filled, which are filter entries); and 
executing, by said processor, a query of said database with respect to said specified depth level, said filter entries, and said filter table or index
(pages 4, & 7-8: The clients request (≈ query)  points for a certain location and zoom level, server uses the geohash (≈ filter entries) and the geohash level (≈specified depth level) to request these from the data storage, the prefix search is performs, wherein the prefix of geohashes in the rectangle or filter table).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: analyzing, a user selection from said plurality of common depth levels (page 7: The clients request points for a certain location and zoom level).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: analyzing, sample data within said spatial column for determining said specified depth level (page 7: the request getGeoPoints(zommeLevel2, location: 48.45,16.33), the webserver should use/analyze the column of geohash in page 7 to find out the geohash value at level 2).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Willhaben teaches said selecting said specified depth level for a spatial column comprises: applying, a default value to said set of common depth levels (page 1-2, and 9: the query search result is displayed in a particular zoom/depth level).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Willhaben teaches said generating said filter entries for said filter table or index comprises: generating, said plurality of geohash structures with respect to associated geometries based on an assigned depth level (m) (page 4:  the string of letter in each grid of the rectangle is the filter entry, which is the geohash value generated base on depth level 2).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Willhaben teaches said generating, said plurality of geohash structures comprises: if said assigned depth level (m) for an associated geometry set equals a lowest defined geohash depth level, computing said plurality of geohash values associated with all depth levels from the set of common depth levels pages 4-5: geohash values at different levels such as level 1 with one letter, level 2 with 2 letters, …level 5 with 5 letters which are depicted in the figures, so it is depend on user’s zoom level, the map with rectangles with geohash entries are calculated and displayed).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Willhaben teaches said generating, said plurality of geohash structures comprises:  P202000681US01Page 33 of 36if said assigned depth level (m) for an associated geometry set equals a highest defined geohash depth level, computing said plurality of geohash values for a highest depth level and a depth level located immediately below said highest depth level pages 4-5: geohash values at different levels such as level 1 with one letter, level 2 with 2 letters, …level 5 with 5 letters which are depicted in the figures, so it is depend on user’s zoom level, the map with rectangles with geohash entries are calculated and displayed).  
With respect to claim 20, Willhaben discloses a database controller comprising a processor coupled to a computer-readable memory unit, said memory unit comprising instructions that when executed by the processor implements an automated query filtering method comprising: 
selecting, by said processor, a set of common geohash depth levels for a plurality of spatial columns
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level);
 storing, by said processor, data indicating results of said selecting said set of common depth levels
(page 5: dividing and adding another identifier to the hash at the end for 12 time to have 12 depth level); 
selecting, by said processor, a specified depth level of said set of common depth levels
(page 7: the clients request points for a certain location and zoom level (≈ depth level), so the depth level is selected), 
wherein said specified depth level is associated with a spatial column for spatial data to determine a set of depth levels, of the selected set of common depth levels, required to construct said plurality of geohash structures
(page 7-8: the geohash with column of hash at different levels for a particular point of latitude and longitude); 
automatically generating, by said processor, a filter table or index associated with said spatial column based on the selected set of common depth levels
(page 4: cells in the rectangle (≈ filter table) having unique identifier as geohash) at a particular level of the 12 depth levels); 
storing within a database, by said processor, a relationship between said spatial column and said specified depth level and said filter table
(pages 4 & 7: the column of geohash values having depth level, the geohash values are used to display in the rectangle area, so they have relationship); 
generating, by said processor, filter entries for said filter table or index
(page 4: in the rectangle area the geohash values are filled, which are filter entries); and 
executing, by said processor, a query of said database with respect to said specified depth level, said filter entries, and said filter table or index
(pages 4, & 7-8: The clients request (≈ query)  points for a certain location and zoom level, server uses the geohash (≈ filter entries) and the geohash level (≈specified depth level) to request these from the data storage, the prefix search is performs, wherein the prefix of geohashes in the rectangle or filter table).

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Herring et al. (US 6,014,614) discloses system method for performing a spatial join between two set of objects employs two-pass primary.  The objects are decomposed into variable sized cells and stored in the spatial indexes. Details in figure 7(a)-7(e) & 8, columns 11 lines 65-67, column 12 lines 10-25, column 14 lines 1-9.
Yi Fang, Spatial Indexing in Microsoft SQL Server 2008, published 2008, discloses the spatial index comprises the two geometries are defined by creating two tables, and inserting entries into tables, determining if the two geometries are intersected by using SQL query to join two tables (pages 1208 and 1209).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06/03/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162